On Rehearing
PER CURIAM.
Appellants here sought certiorari in the Circuit Court to obtain review of certain price-fixing orders of the Florida Milk Commission described in more detail in our original opinion of July 31, 1959. It should be noted that the orders involved in this litigation are merely the price-fixing orders covering the three classes of milk. We do not have here involved the validity of certain provisions of Milk Commission Orders No. 20-11 and 20-7 as we had in Borden Company et al. v. Odham et al. Fla., 121 So.2d 625. In our original opinion herein we affirmed the Circuit Judge who had denied certiorari and upheld the price-fixing orders of the appellee Commission. We have granted rehearing and have heard further argument.
' After further consideration we are convinced that the price-fixing orders under attack are within the statutory powers of the appellee Commission. On rehearing *644granted we therefore adhere to our original opinion herein.
TERRELL, J., adheres to original opinion.
It is so ordered.
HOBSON, ROBERTS, DREW, THORNAL and O’CONNELL, JJ., concur.
THOMAS, C. J., adheres to original dissent.